                 Case 20-11570-LSS       Doc 261     Filed 08/03/20     Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                :          Chapter 11
                                                      :
PYXUS INTERNATIONAL, INC., et al.,                    :          Case No. 20-11570 (LSS)
                                                      :
                  Debtors.                            :          (Jointly Administered)

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of David M. Banker proposed Counsel for the Official Committee of
Equity Security Holders in the above-referenced cases.
Dated: July 30, 2020                             /s/ Marc J. Phillips
                                                 Marc J. Phillips (No. 4445)
                                                 Montgomery McCracken Walker & Rhoads LLP
                                                 1105 North Market Street, Suite 1500
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 504-7823
                                                 Email: mphillips@mmwr.com

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York, and I
am admitted in the United States District Court for the Northern, Southern, and Eastern Districts
of New York. I submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with the Standing Order for District Court Fund revised 8/31/16.
I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the District
Court.
Dated: July 30, 2020                             /s/ David M. Banker
                                                 David M. Banker
                                                 Montgomery McCracken Walker & Rhoads LLP
                                                 437 Madison Avenue
                                                 New York, NY 10022
                                                 Telephone: (212) 551-7759
                                                 Email: dbanker@mmwr.com

                                   ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.



                                                     LAURIE SELBER SILVERSTEIN
         Dated: August 3rd, 2020                     UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
